Citation Nr: 1030845	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-15 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for flat feet, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from February 1957 to January 
1959.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in June 2010.  A transcript of the 
hearing has been associated with the claim file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks an increased rating for his service-connected 
bilateral flat feet, currently rated as 10 percent disabling.  
After a careful review of the evidence of record, the Board finds 
that additional development is necessary prior to deciding the 
appellant's claim.

At the Travel Board hearing of June 2010 the appellant testified 
that his disability had worsened since his last VA examination of 
November 2008.  Specifically, he testified that he was limited in 
standing or walking because of his flat feet and that when he 
mowed the lawn he had to sit down frequently and put his feet up 
until the pain went away.  He also stated that he experiences 
swelling.  The Court of Appeals for Veterans Claims has held that 
when, as here, a Veteran claims that a disability is worse than 
when originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Considering the appellant's 
testimony, the Board finds that a new examination is needed to 
properly assess the current level of severity of the appellant's 
bilateral flat feet.

In addition, the Board notes that VA outpatient treatment records 
of March 2009 show that the appellant was being referred to a 
podiatry consult for foot pain/shoe inserts.  The record contains 
follow-up treatment records dated later that same month which 
show the appellant was fitted for custom inserts.  However, there 
is no record of a podiatry consult.  Moreover, the appellant 
testified at the hearing that he continued to receive treatment 
for his bilateral flat feet at the VAMC in Wichita.  Considering 
the evidence as delineated above, the Board finds that there are 
outstanding records which are relevant to the present claim and 
which must be obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should request and associate 
with the claim file all VA outpatient 
treatment records for the appellant for 
the service connected bilateral flat feet 
from the VAMC in Wichita Kansas, from 
March 2009 to the present.

2.  After the above development has been 
completed, the AOJ should schedule the 
appellant for an orthopedic examination to 
determine the current level of severity of 
the service connected bilateral flat feet.  
The claim file should be made available to 
the examiner.  Any indicated tests should 
be accomplished.  The examiner should 
review the claim folder prior to 
examination.  

The examiner should indicate whether the 
appellant has objective evidence of marked 
deformity such as pronation or abduction, 
pain on manipulation and use accentuated, 
indication of swelling on use, or 
characteristic callosities.

The examiner also should specifically 
indicate if the appellant has marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendon Achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AOJ should then readjudicate the 
appellant's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
requested benefit remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



